Citation Nr: 1645729	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  11-21 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for pre-glaucoma as secondary to the service-connected diabetes mellitus disability.


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1983 to October 1998.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In October 2016, the Veteran revoked her designation of the Alabama Department of Veterans Affairs as her representative.  She is proceeding pro se.

The September 2010 rating decision denied the claim for service connection for pre-glaucoma.  The Veteran filed a notice of disagreement (NOD) and a statement of the case (SOC) was issued in July 2011.  The Veteran filed a substantive appeal (via a VA Form 9) in August 2011.  Subsequently, after the claim was in appellate status, the RO issued a rating decision in September 2016 granting service connection for bilateral nonproliferative diabetic retinopathy with glaucoma.  Accordingly, the claim for service connection for pre-glaucoma will be formally dismissed below.

The issue of service connection for a bilateral knee disorder as secondary to the service-connected diabetes disability has been recently raised by the record in an October 2016 statement.  Similarly, in a statement dated in October 2016, the Veteran requested an earlier effective date and a higher rating for the now service-connected diabetic retinopathy and glaucoma disability.  This statement was furnished as a new claim and not included in a Notice of Disagreement form and will not be interpreted as such.  38 C.F.R. § 20.201(a) (2015).  These issues are not before the Board at this time, as the agency of original jurisdiction has not yet completed its development and initial adjudication of the claims. 


FINDING OF FACT

A September 2016 RO rating decision granted the claim for service connection for bilateral nonproliferative diabetic retinopathy with glaucoma; the issue of service connection for pre-glaucoma is fully resolved.



CONCLUSION OF LAW

There remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction regarding the claim for service connection for pre-glaucoma.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511 (a); 
38 C.F.R. § 20.101 (a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101 (d). 

Although the Veteran perfected an appeal to the Board with respect to the denial of service connection for pre-glaucoma, arising from a September 2010 rating action, in a subsequent rating decision dated in September 2016, the claim for service connection for bilateral nonproliferative diabetic retinopathy with glaucoma was granted.  This occurred after certification of this appeal to the Board.

Under these circumstances, the Board finds that the service connection claim for pre-glaucoma, which was formerly in appellate status, has been granted by the decision of a lower adjudicative body, fully resolving the Veteran's appeal as to such claim.  The Veteran was notified of this fact in correspondence from VA dated in September 2016.  Hence, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. 
§ 19.4. 

In the absence of any justiciable question, the appeal relating to the service connection claim for pre-glaucoma must be dismissed.


ORDER

Service connection for pre-glaucoma is dismissed.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


